United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Scranton, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1257
Issued: November 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 24, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 13, 2007, denying her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that her
degenerative lumbar disc disease was caused or aggravated by factors of her employment.
FACTUAL HISTORY
On February 7, 2004 appellant, a 49-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that the degenerative disc disease in her lumbar spine was caused or
aggravated by her federal employment. Her work included repetitive bending, lifting, carrying,
loading and unloading heavy objects, walking up and down stairs and getting in and out of the
postal vehicle. She became aware of her condition on February 14, 2003. The record reflects

that appellant stopped work on February 14, 2003 due to an accepted cervical spine condition
under file number xxxxxx081 and has been on the periodic compensation rolls under that claim
since March 2003.1
In a statement dated February 7, 2004, appellant indicated that she first experienced pain
and soreness in her low back and legs in January 2003 and that a magnetic resonance imaging
(MRI) scan showed degeneration changes. She returned to work because the soreness and pain
were not very bad. However, appellant’s back pain became worse and more frequent. She stated
that her neurosurgeon reviewed a January 28, 2004 MRI scan and advised her that the damage to
her low back was caused by her occupation. A copy of the MRI scan report was submitted.
In a February 11, 2004 attending physicians report (Form CA-20), Dr. Pamela Costello, a
neurosurgeon, diagnosed lumbar degenerative disc disease, spondylosis and radiculopathy. She
opined that the repetition of appellant’s daily duties of lifting, bending and carrying heavy
objects of work on a daily basis caused her conditions. Dr. Costello noted that aquatic therapy
for the cervical and lumbar spine had been prescribed.2
In a letter dated March 9, 2004, the Office informed appellant that the evidence submitted
was insufficient to establish her claim. It requested that she submit details regarding the
employment duties she believed caused or contributed to her condition, as well as a
comprehensive medical report from a treating physician which provided an opinion as to the
cause of her diagnosed degenerative lumbar spine condition.
In a letter dated March 10, 2004, the Office requested additional information from
Dr. Costello. It noted that appellant reported that she first became aware of her lumbar disc
disease on February 14, 2003 but Dr. Costello did not mention this in her reports of July 1 and
October 10, 2003. The Office requested that Dr. Costello address why the lumbar disc disease
condition was not previously discussed. It also requested a comprehensive medical report, which
contained symptoms, a diagnosis and an opinion with an explanation as to the cause of her
diagnosed degenerative lumbar spine condition. The Office provided Dr. Costello with a copy of
an October 29, 2003 report from Dr. Peter Feinstein, a Board-certified orthopedic surgeon, who
provided a second opinion examination in appellant’s accepted cervical spine condition under
file number xxxxxx081.3 Dr. Costello did not respond.
In a March 18, 2004 statement, appellant described her job duties. She stated that the
pain and soreness in her back and legs had been constant since March 2003 and that a physicians
report would be forthcoming. Appellant submitted duplicative copies of reports previously of
record, together with a July 13, 1987 application for employment; a January 23, 2004 request for
physical and aquatic therapy from Dr. Costello, which contained diagnoses of cervical and
1

File number xxxxxx081 is not presently before the Board.

2

The record also contains treatment notes from Dr. Costello dated July 1 and October 10, 2003.

3

On October 29, 2003 report Dr. Feinstein found, in part, that appellant’s lumbar spine and lower extremities
were grossly intact with no long tract signs that might involve cervical disc disease or any dysfunction in her lower
extremities. Dr. Feinstein opined that appellant did not have any work-related problems of her lumbar spine or
lower extremities.

2

lumbar spondylosis and radiculopathy; and copies of physical therapy reports from
January 29, 2004.
By decision dated April 13, 2007, the Office denied the claim on the grounds that the
medical evidence was insufficient to establish that appellant’s degenerative lumbar disc disease
condition was causally related to her work-related actives.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty, as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.5 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed degenerative lumbar disc disease
and her federal employment. This burden includes providing medical evidence from a physician

4

5 U.S.C §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

6

Gary J. Watling, 52 ECAB 357 (2001); Victor J. Woodhams, 41 ECAB 345 (1989).

7

Solomon Polen, 51 ECAB 341 (2000).

3

who concludes that the disabling condition is causally related to employment factors and
supports that conclusion with sound medical reasoning.8
ANALYSIS
The Office accepted that appellant performed the work duties of a letter carrier as
alleged. However, the medical evidence submitted is insufficient to establish that her
degenerative lumbar disc disease, spondylosis and radiculopathy were caused or aggravated by
these actives.
In a February 11, 2004 report, Dr. Costello diagnosed lumbar degenerative disc disease,
spondylosis and radiculopathy. She attributed appellant’s condition to her work duties of lifting,
bending and carrying heavy objects at work on a daily basis. However, Dr. Costello he did not
provide an explanation regarding causal relationship that addressed how the employment
activities caused or contributed to the diagnosed conditions.9 She did not explain the processes
by which lifting, bending or carrying objects on a daily basis would cause or aggravate any
preexisting degenerative condition of the lumber spine or how this resulted in spondylosis or
appellant’s symptoms of radiculopathy. In a January 23, 2004 referral to physical therapy,
Dr. Costello did not address the causal relationship between the diagnosed conditions and factors
of appellant’s employment.10 She did not provide findings on examination or indicate that her
opinion was based on a complete factual and medical background. For these reasons, the Board
finds that the medical evidence from Dr. Costello is insufficient to establish appellant’s claim.
The remainder of the medical evidence, which includes a January 28, 2004 MRI scan
report of the lumbar spine, fails to provide any opinion on the causal relationship between
appellant’s job duties and her lumbar spine conditions. While appellant also submitted notes and
reports signed by a physical therapist, it is well establish that a physical therapist is not a
“physician” as defined under the Act. This material does not constitute probative medical
evidence.11
Appellant expressed her belief that her alleged back condition resulted from her duties as
a letter carrier. However, the Board has held that the mere fact that a condition manifests itself
during a period of employment does not raise an inference that there is a causal relationship

8

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

9

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
10

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
11

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a physician as defined in 5 U.S.C. § 8101(2). Section 8101(2) of the Act provides
as follows: (2) physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors
and osteopathic practitioners within the scope of their practice as defined by State law. See Merton J. Sills,
39 ECAB 572, 575 (1988).

4

between the two.12 Neither the fact that the condition became apparent during a period of
employment, nor the belief that the condition was caused or aggravated by employment factors
or incidents, is sufficient to establish causal relationship.13 Causal relationship must be
substantiated by reasoned medical opinion evidence, which it is appellant’s responsibility to
submit.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establish that her
claimed degenerative lumbar disc disease was sustained in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 13, 2007 Office of Workers’
Compensation Programs decision is affirmed.
Issued: November 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

See Joe T. Williams, 44 ECAB 518, 521 (1993).

13

Id.

5

